Citation Nr: 1026558	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-19 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement an increased rating for left knee limitation of 
motion, currently rated 10 percent disabling.

2.  Entitlement an increased rating for left knee meniscal tear, 
status post arthroscopy, currently rated 10 percent disabling.

3.  Entitlement an increased rating for right knee meniscus tear, 
currently rated 10 percent disabling.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to a temporary total evaluation pursuant to 38 
C.F.R. § 4.30 (2009).

6.  Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 
1981, and subsequent service in the Naval Reserve.  

These matters come before the Board of Veterans' Appeals (Board) 
from multiple rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 
2005, the RO denied entitlement to increased ratings for left and 
right knee meniscus tears, each rated 10 percent disabling, but 
granted a separate 10 percent rating for left knee limitation of 
motion.  In January 2006, the RO denied entitlement to service 
connection for left foot and back disabilities, and also denied 
entitlement to a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.30, which was claimed based on hospitalization for the left 
foot disability.

In March 2010, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
withdrew a claim for an increased rating for his service-
connected right great toe, status post bunionectomy, rated 10 
percent disabling, see hearing transcript, at 1-2, and this issue 
is therefore not before the Board.  See 38 C.F.R. § 20.204 
(2009).

Moreover, during the hearing, the undersigned identified and 
clarified the issues, and the Veteran was informed that it was 
incumbent upon him to submit any potentially relevant evidence in 
his possession which may support his claims, to include 
employment examinations, old insurance examinations, any other 
additional evidence and evidence of a relationship between the 
back and service.  The file was left open for 45 days in order to 
allow him time to submit additional evidence.  These actions 
supplemented VA's compliance with the VCAA and satisfies 38 
C.F.R. § 3.103.  See Bryant v. Shinseki, No. 08-4080, 2010 WL 
2633151 (Vet. App. July 1, 2010). 

The claims for increased ratings are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A disability of the foot did not manifest in service or for 
many years thereafter, talonavicular arthritis did not manifest 
during the one-year presumptive period, and a current disability 
of the left foot is not otherwise related to service.

2.  As service connection has not been granted for a left foot 
disability, the Veteran is ineligible for compensation pursuant 
to the language of 38 C.F.R. § 4.30.

3.  A disability of the back did not manifest in service or for 
many years thereafter, arthritis of the back did not manifest 
within the one-year presumptive period, and a current low back 
disability is not otherwise related to service.


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in or aggravated by 
service and talonavicular arthritis may not be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).

2.  The criteria for a temporary total rating under 38 C.F.R. 
§ 4.30 have not been met.  38 C.F.R. § 4.30

3.  A low back disability was not incurred in or aggravated by 
service and arthritis of the back may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As to the claim for a temporary total evaluation pursuant to 38 
C.F.R. § 4.30, this claim must be denied as a matter of law 
because the Veteran has claimed entitlement to compensation under 
this provision based on convalescence for his left foot 
disability, but he is being denied service connection for this 
disability in the decision below.  In such cases, where the issue 
presented is solely one of statutory interpretation and the claim 
is barred as a matter of law, the VCAA need not be considered.  
See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  
See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain 
from or discontinue assistance with regard to a claim requesting 
a benefit to which the claimant is not entitled as a matter of 
law).   

As to the service connection claims, in September and October 
2005 pre-rating letters, the RO notified the Veteran of the 
evidence needed to substantiate the claims for service connection 
for left foot and low back disabilities.  These letters also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  In any event, the September and October 2005 letters 
complied with this requirement.

The Veteran has substantiated his status as a veteran.  The 
Veteran was notified of all other elements of the Dingess notice, 
except for the effective-date elements of his claims, in a June 
2008 letter.  While he was not notified of the effective date 
element, the Board is denying the claims and no new effective 
date is therefore being assigned.  Consequently, any error in the 
regard is non-prejudicial.  See 38 C.F.R. § 19.9(a)(1) (remand 
required only when further action "is essential for a proper 
appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) 
(Court must take due account of the rule of prejudicial error); 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error was 
outcome determinative).

Contrary to VCAA requirements, some of the Dingess-compliant 
notice in this case was provided after the initial adjudication 
of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  The timing deficiency was cured by readjudication of 
the claims in a May 2009 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs) and all of the identified post-service private and VA 
treatment records, other than those discussed in the remand 
section below.  As discussed below, the Veteran indicated during 
the hearing that there were VA treatment records subsequent to 
the most recent March 2009 records in the claims file which were 
in VA's CAPRI electronic database but had not been associated 
with the claims file.  However, in his Board hearing testimony, 
the Veteran and his representative specifically indicated that 
these records were relevant to his claims for increased ratings 
for his knees.  By so specifying, they implied that these records 
were not relevant to the service connection issues.  Moreover, as 
discussed below, the Veteran has already established that he has 
current disabilities of the left foot and low back; consequently, 
the recent VA treatment records would only be relevant if they 
contained evidence as to the etiology of these disabilities and 
there has been no such indication.  Consequently, the Board will 
decide these claims without remanding them to obtain the recent 
VA treatment records.  Cf. Golz v. Shinseki, 590 F.3d 1317, 1320-
1321 (Fed. Cir. 2010) (when the evidence indicates that the 
Veteran is in receipt of SSA disability payments, VA's duty to 
assist requires that it seek the SSA's disability determination 
and the medical records underlying it only when these records are 
relevant to the claim).

In addition, the Veteran was afforded an April 2008 VA 
examination as to the etiology of his current low back 
disabilities.  This examination was adequate because the VA 
examiner explained the reasons for his conclusions based on an 
accurate characterization of the evidence.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative 
value of a medical opinion comes from its reasoning).

The Veteran was not afforded an examination as to the etiology of 
his current left foot disability.  Under the VCAA, VA must 
provide an examination when there is (A) competent evidence of a 
current disability that (B) may be associated with service, but 
(C) there is insufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal 
Circuit has addressed the appropriate standard to be applied in 
determining whether an examination is warranted under this 
statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the 
Federal Circuit held that while there must be "medically 
competent" evidence of a current disability, "medically 
competent" evidence is not required to indicate that the current 
disability may be associated with service.  Colantonio, 606 F.3d 
at 1382; Waters, 601 F.3d at 1277.  On the other hand, a 
conclusory generalized lay statement suggesting a nexus between a 
current disability and service would not suffice to meet the 
standard of subsection (B), as this would, contrary to the intent 
of Congress, result in medical examinations being "routinely and 
virtually automatically" provided to all veterans claiming 
service connection.  Waters, 601 F.3d at 1278-1279.  As discussed 
below, the only evidence indicating a possible association 
between a current left foot disability and service are the 
Veteran's own conclusory generalized statements, which are 
contradicted by the evidence of record.  Consequently, VA was not 
required to afford him an examination as to the etiology of his 
current left foot disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance requirements 
with regard to the claims for service connection for left foot 
and low back disabilities.  These claims are thus ready to be 
considered on the merits.





Analysis

As an initial matter, the Board notes that the Veteran did not 
engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are presumed 
to have been incurred in service if they manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, the Veteran has been diagnosed with multiple 
current back and left foot disabilities.  Specifically, he was 
diagnosed with talonavicular arthritis with cystic lesion, and 
underwent left talonavicular fusion surgery in August 2005 and 
the cyst was removed in November 2005.  The Veteran has since 
been diagnosed with status post left talonavicular fusion.  He 
was also diagnosed with bilateral onychomycosis in February 2005 
and degenerative joint disease (DJD) of the left ankle in August 
2005.

As to the low back, a May 1999 VA treatment note contains a 
diagnosis of low back strain.  A  January 2001 lumbar spine MRI 
contains diagnoses of multilevel degenerative disease, moderately 
severe central canal stenosis, and L3 and 4 nerve root 
impingement.  Multiple subsequent MRIs contain similar diagnoses.  
The Veteran underwent a June 2002 laminectomy and multiple 
subsequent nerve root injections.  A March 2006 VA treatment note 
contains diagnoses of post laminectomy and lumbar radiculopathy.  
A February 2008 and March 2009 lumbar spine MRI contains 
diagnoses of disc bulge, bilateral facet arthropathy, foraminal 
narrowing, post laminectomy changes, canal stenosis with lateral 
recess narrowing, summarized as post operative and degenerative 
changes.  The April 2008 VA examination report contains a 
diagnosis of spinal stenosis and degenerative disc disease.

The Board must therefore determine whether any of these diagnosed 
disabilities is etiologically related to service via continuity 
of symptomatology or otherwise, or whether the diagnosed 
arthritis arose within the one-year presumptive period.  For the 
following reasons, these questions must be answered in the 
negative.

The Veteran is competent to testify as to his observations, but 
this testimony must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  The Veteran's testimony during the Board hearing was 
somewhat unclear, as he discussed both the left and right feet.  
He indicated that both feet were evaluated during service, 
described the 2005 surgery, indicated a diagnosis of bunions of 
the right but not the left foot during service, and indicated a 
diagnosis of bone spur during service, which kept growing and 
growing until it had to be taken out, but that only the right 
foot was treated during service.  Hearing transcript, pp. 8-11.  
However, the only treatment of the left foot indicated in the 
STRs was removal of an ingrown toenail in April 1981 with no 
postulation noted.  On the September 1981 separation examination, 
the feet were normal.  The Veteran indicated in the 
contemporaneous report of medical history that he then had or had 
previously had foot trouble, but did not indicate whether he was 
referring to both feet on just one foot.  Significantly, on the 
December 1986 reenlistment examination, the feet were normal 
(other than a scar on the right foot) and the Veteran indicated 
in the contemporaneous report of medical history that he did not 
have and had not had foot trouble.

Thus, to the extent that the Veteran has indicated that he 
experienced left foot symptomatology in service and continuity of 
symptomatology, these statements are contradicted by the STRs, 
which show treatment of the right and not left foot other than 
for an ingrown toenail, and the Veteran's own report in 1986 of a 
lack of foot trouble.  The Board finds that the contemporaneous 
evidence and statements made in connection therewith by the 
Veteran is more probative than his statements made in connection 
with his claim for compensation benefits.  Based on the above, 
the Board finds that, to the extent that there is an assertion of 
in-service onset or continuity, such testimony is not credible.

In addition, the first clinical evidence of any left foot 
disability, including arthritis, was many years after service and 
the one-year presumptive period, a factor that weighs against a 
finding of service connection.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc) (the Board may consider in 
its assessment of a service connection claim the passage of a 
lengthy period of time wherein the veteran has not complained of 
the malady at issue).  Moreover, none of the treatment records 
relating to the talonavicular arthritis, onychomycosis, and left 
ankle arthritis indicated that these disabilities were, or might 
be, related to service.  The VA and VA-authorized examinations as 
to the right foot similarly did not so indicate.  For example, 
the August 1995, August 2000, August 2001, addressed only the 
right and not the left foot.  On the April 2005 VA-authorized 
examination, there were no signs of abnormal weight bearing of 
the feet, examination of the left foot revealed no tenderness, 
weakness, edema, atrophy, or disturbed circulation, pes planus 
was not present, and hallux valgus of the right foot only was 
noted.  A probable ganglioneuroma on the left medial ankle was 
noted, but the examiner indicated in an addendum that this was an 
incidental finding and the Veteran would seek further treatment.  
As noted, this cyst was ultimately removed.  On the October 2008 
VA-authorized examination, the Veteran reported pain in the left 
and right feet, but noted only the in-service right toe 
bunionectomy and residuals.  The VA-authorized examiner noted in 
an addendum that the complaints of left foot pain were not 
further evaluated because this was beyond the scope of the 
examination.

As noted, where there is medical evidence of a current 
disability, evidence indicating that such disability may be 
associated with service, medical or otherwise, is required to 
warrant a VA examination as to the etiology of the disability, 
but a conclusory generalized lay statement suggesting a nexus 
between a current disability and service does not itself meet 
this standard.  Moreover, the Veteran's reports of a continuity 
of symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service, and the 
threshold for finding that the disability may be associated with 
service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  In 
this case, the only evidence of possible association between the 
current left foot disabilities and service and the generalized 
conclusory lay statements of the Veteran regarding in-service 
treatment and continuity of symptomatology which are contradicted 
by the more credible, probative, and specific evidence of record 
including contemporaneous lay statements by the Veteran.  In 
these circumstances, affording the Veteran a VA examination would 
be tantamount to the automatic examination that the Federal 
Circuit has held was not envisioned by the statute.  Thus, such 
an examination is not warranted in this case.

Finally, to the extent that the Veteran has opined that a current 
left foot disability is related to service, this appears to be an 
etiological question on which he is not competent to opine.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical opinion" 
was required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau); Jandreau, 492 F.3d at 1376 
(lay witness capable of diagnosing dislocated shoulder); Barr, 21 
Vet. App. at 308-309 (lay testimony is competent to establish the 
presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person 
competent to testify to pain and visible flatness of his feet). 

As the preponderance of the evidence thus indicates that the 
Veteran did not have a left foot disability in service, 
talonavicular arthritis did not manifest within the one-year 
presumptive period or for many years thereafter, and his left 
foot disability has not been shown to be otherwise potentially 
related to service, service connection for a left foot disability 
is not warranted.  The benefit-of-the-doubt doctrine is therefore 
not for application with regard to this claim, and it must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With regard to the claim for a temporary total rating pursuant to 
38 C.F.R. § 4.30, subsection (a) of that regulation provides that 
temporary total ratings will be assigned for a specified period 
of time following hospital discharge when surgery or 
immobilization occurs from "treatment of a service-connected 
disability."  38 C.F.R. § 4.30(a).  The Veteran has claimed he 
is entitled to compensation under 38 C.F.R. § 4.30 based on his 
August 2005 left foot surgery.  However, as the Board has denied 
service connection for a left foot disability in this decision, 
the Veteran is precluded by the specific language of the 
regulation from entitlement to such compensation.  His claim must 
therefore be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).
 
As to the low back disability, the Veteran indicated during the 
hearing that he was treated for low back strain and that he 
believed this was the cause of his current low back disabilities.  
Hearing transcript, p. 13.  The STRs reflect that the Veteran was 
seen in August 1977 for low back pain, examination showed full 
range of motion, negative for sprain, heel-toe walking was 
intact, and the assessment was muscular injury by history.  A 
December 1977 treatment note indicates back pain and a cough, and 
the diagnosis was m/s URI.  A December 1980 treatment note noted 
a history of low back strain and, after examination, diagnosed 
mild low back strain.  A subsequent December 1980 treatment note 
indicated diagnosed ms strain of the lumbar region, and 
recommended back strengthening and light duty.  The evidence thus 
confirms the Veteran's credible account of in-service low back 
strain.

The Veteran has not specifically testified to continuity of 
symptomatology; however, to the extent that he has so indicated, 
this is contradicted by the evidence of record.  While the 
Veteran indicated that he had recurrent back pain on the 
September 1981 separation report of medical history, examination 
of the spine was normal, and he indicated that he did not have 
recurrent back pain on the December 1986 Naval Reserve enlistment 
report of medical history, and examination was again normal.  
Moreover, May 1999 VA treatment notes indicated that the Veteran 
had a history of low back pain for one to two weeks, an April 
2000 VA treatment note indicated a history of low back pain for 
one year, a January 2001 VA treatment note indicated a five to 
six year history of low back pain, a January 2000 VA treatment 
note indicated low back pain since March 1999.  All of these 
treatment notes specifically place the onset of back pain to a 
period of time many years after service based on the Veteran's 
own statements.  The only contrary evidence as to the onset of 
low back pain are a November 2003 physical therapy note that 
indicates generally that low back pain "commenced in 1981 
idiopathically."  The Board finds that the multiple specific 
treatment notes are more probative on this question than the 
single general note and the Veteran's general testimony made in 
connection with the appeal.  The evidence thus reflects that the 
Veteran did not have a low back disability in service, arthritis 
did not manifest within the one-year presumptive period, and a 
low back disability did not manifest for many years thereafter.  
See Maxson, 12 Vet. App. at 459.

In addition, none of the treatment notes containing diagnoses of 
low back disabilities contain an opinion as to their etiology.  
The only such medical opinion is that of the April 2008 VA 
examiner, who reviewed the claims file and examined the Veteran.  
The examiner was a certified physicians assistant (PA-C), and the 
report was also signed by a physician (M.D.).  The examiner noted 
that there was no substantial back injury in service, that the 
medical records did not indicate that the Veteran complained of 
back problems until approximately 2000, and noted the multiple 
low back diagnoses.  Noting the lack of substantial in-service 
injury, the lack of evidence of traumatic events on the 2000 
MRIs, the fact that spinal stenosis was a congenital problem that 
worsens over time, and that the degenerative disc disease 
appeared to be "age acquired," the examiner concluded that the 
lumbosacral spine disability was due to congenital spinal 
stenosis and age acquired degenerative disc disease and it was 
not related to minor complaints of lumbosacral muscular problems 
while in service.  As the VA examiner explained the reasons for 
his conclusions based on an accurate characterization of the 
evidence, this opinion is entitled to substantial probative 
weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board must also consider the Veteran's statements.  To the 
extent that the Veteran has expressed the opinion that his 
current low back disabilities are related to his in-service low 
back symptoms and is competent to do, the Board finds that the 
specific opinion of a trained health care professional that there 
is no such relationship is entitled to more probative weight than 
the general lay assertions of the Veteran.  See Davidson, 581 
F.3d at 1316 (Board's categorical statement that "a valid 
medical opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to nexus 
because she was a layperson, conflicts with Jandreau).  Compare 
Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay 
testimony is competent to establish the presence of varicose 
veins); Falzone v. Brown, 8 Vet. App. at 403 (lay person 
competent to testify to pain and visible flatness of his feet); 
with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is 
generally the province of medical professionals to diagnose or 
label a mental condition, not the claimant"); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes 
the layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and sometimes 
not, for example, a form of cancer").

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for a low back 
disability.  The benefit-of-the-doubt doctrine is therefore not 
for application with regard to this claim, and it must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a left foot disability is 
denied.

Entitlement to a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.30 is denied.

Entitlement to service connection for a low back disability is 
denied.


REMAND

The Veteran claims entitlement to increased ratings for two 
disabilities of the left knee and one of the right knee.  The 
most recent VA treatment records in the claims file are dated in 
March 2009.  However, during the hearing, the Veteran indicated 
that his most recent visit to a VA medical center (VAMC) was in 
November 2009, and that his knees were examined, with the results 
indicating flexion of "22 to 25 degrees." Hearing transcript, 
p. 4.  The Veteran's representative noted that this could result 
in a higher rating under the applicable diagnostic code.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (ratings based on 
limitation of flexion).  The Veteran also indicated that he had 
been prescribed additional braces to stabilize his knees.  
Hearing transcript, at 5.  The degree of instability is relevant 
to a determination of the appropriate rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 under which the Veteran other knee 
disabilities are rated.  In response to questions from the 
Veterans Law Judge (VLJ), the Veteran's representative indicated 
that these records were in VA's electronic CAPRI database but 
were not in the claims file, and that he would submit these 
records within the 45 days during which the file would be held 
open.  Hearing transcript, at 7.  However, these records were not 
submitted.  Although the hearing transcript indicates the 
treatment was at the "Eastern" VAMC, this appears to be a 
mistranscription, as the Veteran's recent treatment has been at 
the Houston VAMC.

Given that VA is on notice that records which it has created and 
are therefore considered in its constructive possession are 
outstanding, and these records could be relevant to the 
appropriate ratings for the three knee disabilities rated based 
on limitation of motion and instability, the Board is compelled 
to remand these claims in order to obtain these records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); cf. Moore v. Shinseki, 
555 F.3d 1369, 1373-74 (2009) (even STRs, which pre-date the 
appeal period must be obtained by VA in an increased rating case 
because the Veteran's entire medical history must be considered 
in adjudicating such a claim).

Accordingly, the claims for increased ratings for bilateral knee 
disabilities are REMANDED for the following action: 

Obtain the records of the Veteran's 
treatment at the Houston VAMC since March 
2009 and associate these records with the 
claims folder.

If upon completion of the above action any benefit sought remains 
denied, the claims for increased ratings for bilateral knee 
disabilities should be returned to the Board after compliance 
with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


